Citation Nr: 1023244	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1978 to August 
1978 and from October 2001 to July 2003, with additional 
service in the Reserves.

The issue of an increased rating for the low back disability 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating decision of the RO in Cleveland, 
Ohio, which granted service connection for the condition and 
assigned an initial rating of 10 percent.

The Board remanded this claim, among others, in July 2008 and 
May 2009.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  Prior to December 15, 2003, the appellant's service-
connected degenerative joint disease of the lumbar spine has 
been manifested by no more than "slight" limitation of 
motion, forward flexion to 90 degrees and a left side 
radiculopathy, without evidence of ankylosis or 
incapacitating episodes.

2.  On and after to December 15, 2003, the appellant's 
service-connected degenerative joint disease of the lumbar 
spine has been manifested by "moderate" limitation of 
motion, forward flexion to 60 degrees and a left side 
radiculopathy, without evidence of ankylosis or 
incapacitating episodes.

3.  The appellant has objective neurological deficiencies of 
the lower extremities, impaired deep tendon reflexes, but 
these are attributable to another service-connected 
disability, for which the appellant receives a 100 percent 
rating.




CONCLUSIONS OF LAW

1.  Prior to December 15, 2003, the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5292 (2002, 
2009).

2.  On and after December 15, 2003, the criteria for a rating 
of 20 percent, and no higher, for degenerative joint disease 
of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5292 (2002, 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
rating in excess of 10 percent for degenerative joint disease 
of the lumbar spine.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions, except notice of the degree of disability 
and effective date elements.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

A July 2008 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2008, he 
was provided ample opportunity to respond with additional 
argument and evidence and the claim was readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the appellant in January and June 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in 2008.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected back disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
appellant's chronic inflammatory demyelinating polyneuropathy 
(CIDP), for which the Board has granted service connection, 
is so severe that it interferes with evaluation.  Further 
attempts to develop the record as to the level of severity of 
the lumbar spine disability would be futile.  A remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether the RO complied with 
the July 2008 and May 2009 remand instructions in this case.  
The July 2008 remand instructed, in part, that a VA 
examination with medical opinion be obtained to determine if 
the neurological symptoms shown at the December 2003 VA 
examination were a part of the appellant's service-connected 
back disability or a part of his then-non-service-connected 
CIDP.  Since then, the Board has been able to grant service 
connection for CIDP, which the RO has rated as 100 percent 
disabling.  The Board's instruction was an attempt to discern 
the effects of each disability and, where such distinction is 
not possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  
As both disabilities are now service-connected, the 
Mittleider question is moot.  No harm can result from the 
failure to answer this question.  The May 2009 remand 
instructed the RO to readjudicate the back disability rating 
claim after assigning the CIDP initial rating.  Had the Board 
proceeded in May 2009, a possibility of prejudicing the 
appellant existed by making binding findings regarding his 
neurological functioning which would have prejudiced the 
appellant.  The RO has since readjudicated the claim in the 
June 2009 supplemental statement of the case.  The Board 
finds that the RO has complied with all relevant remand 
instructions.  The Board need not remand for further 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
rating in excess of 10 percent for his degenerative joint 
disease of the lumbar spine.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 26, 
2003).  The Board will evaluate the appellant's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the appellant is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
appellant's claim in the December 2004 Statement of the Case.  
Therefore, there is no prejudice to the appellant by this 
Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant appeals the initial rating from his grant of 
service connection, having separated from service in July 
2003 and filing his claim in August 2003.  Under the 
amendment to the rating schedule that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237.  See 68 Fed. 
Reg. 51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 26, 
2003).  The appellant's disability has been rated as 10 
percent disabling under DC 5237.  

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).

An inservice January 2003 Medical Evaluation Board report 
contains an evaluation of the appellant's lumbar spine 
disability.  The appellant reported lower back pain for many 
years.  The appellant was placed on a profile for no running, 
because he got significant spasms in the back while running.  
The appellant reported with prolonged sitting and standing.  
He did not respond to manual manipulation, physical therapy 
or ultrasound.  At that time, the appellant has forward 
flexion to 90 degrees, extension to five degrees, lateral 
bending to 35 degrees bilaterally, and lateral rotation to 45 
degrees bilaterally.  The appellant was tender to palpation 
over the spinous process from L3 to L5 and had some 
diminished light touch sensation over the left paraspinous 
region.  An MRI revealed an osteophyte protruding into the 
left neural frame at L4-L5.  

A private doctor, M.T., saw the appellant in early 2003.  A 
March 2003 note states that the appellant indicated no 
restriction of motion, no muscle or joint pain, no 
restriction of motion and no backache.  A May 2004 note 
contains records of similar statements.  

The appellant's first VA examination was in December 2003.  
The appellant complained of low back pain, which the examiner 
indicated was in the L4-L5 region.  The appellant reported 
pain that radiates down his leg and that his leg feels numb.  
The appellant reported that the calf area may occasionally 
swell and may last for one to two days.  He rates his pain as 
8 out of 10.  The appellant reported flare-ups and that he 
had to be careful with his movements to keep the pain down.  
The pain was not constant.  The appellant did report muscle 
spasms.  He indicated that his flare-ups are exacerbated by 
moving, bending, twisting, or lifting improperly.  The 
appellant denied unsteadiness or falls.  The appellant took 
ibuprofen and Vicodan.  On physical examination, the 
appellant had some palpable spasm in the back.  The appellant 
had decreased range of motion with flexion to 60 degrees with 
spasm, extension to 10 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 15 degrees, and bilateral 
rotation to 25 degrees.  An MRI revealed degenerative joint 
disease.

At the appellant's December 2005 VA examination, the 
appellant had the following ranges of motion of the spine: 
flexion, extension, right and left lateral flexion and left 
lateral rotation were to 10 degrees in each range.  The 
examiner noted that the appellant's demyelinating disorder, 
currently service-connected and assigned a 100 percent 
disability rating, may have significantly contributed to his 
decreased range of motion of the spine.  In other words, it 
appears there is overlapping symptomatology.  The examiner 
did not attempt to differentiate between the lumbar spine 
disability and the CIDP symptoms.  

Finally, the appellant was seen for an October 2008 VA 
examination.  The examiner was unable to complete a range of 
motion test of the lumbar spine as the appellant could not 
stand.  The examiner was unable to separate the appellant's 
symptoms between the back disability and the CIDP.  The 
examiner placed onset of the CIDP as late 2003 or early 2004.  
This date of onset coincides with the December 2003 VA 
examination.

The Board finds that the criteria for a rating in excess of 
20 percent, but no higher, based on orthopedic symptoms are 
met as of the December 15, 2003, VA examination.  The 
appellant's spine is not ankylosed; thus, the criteria for a 
50 or 100 percent rating are not met.  The appellant's 
forward flexion was to 60 degrees in December 2003, the last 
measurement prior to his CIDP increasing to such severity as 
to preclude meaningful evaluation of the spine disability.  
Given the severity of the appellant's CIDP and the extensive 
impact the disability has, the Board considers the December 
2003 VA examination report to contain the most reliable 
measure of the lumbar spine degenerative joint disease 
disability.  The Board must discount the December 2005 VA 
examination report because there was no attempt to separate 
the lumbar spine and CIDP symptoms.  The appellant is rated 
as 100 percent disabled by CIDP for this period.  A second 
rating based on CIDP symptoms would result in pyramiding.  
Accordingly, the Board finds that the appellant's forward 
flexion exceeded 30 degrees.  A 40 percent rating is not 
warranted.  The December 2003 VA examination report indicates 
that the appellant had forward flexion to 60 degrees.  The 
criteria for a 20 percent allow for forward flexion not 
greater than 60 degrees.  The Board finds that the criteria 
for a 20 percent rating are met.  An initial 20 percent 
rating is warranted based on orthopedic symptoms as of 
December 15, 2003.  See 38 C.F.R. § 4.71a.  The Board turns 
to neurological complications.

During the December 2003 VA examination, the appellant 
complained of radiating pain and numbness in his leg, along 
with calf swelling.  On physical examination, the appellant's 
deep tendon reflexes were 2+ bilaterally and muscle strength 
was 5 out of 5.  Sensory function was not tested at that 
time.  The appellant was sent for an EMG, which found several 
abnormalities, particularly a moderately severe sensory motor 
neuropathy with features of demyelination and axonal 
degeneration and a left L5-S1 radiculopathy.  The doctor 
indicated that the degree of radiculopathy was most likely 
mild, but was obscured by the underlying neuropathy.  

The Board has also considered the January 2003 Medical 
Evaluation Board report, which was part of the process by 
which the appellant was separated from service.  At that 
time, the appellant had 5/5 strength bilaterally and reflexes 
were 1+ at the knee level and absent at the ankle level.  

A July 2004 VA treatment note indicates that the appellant 
had a positive straight leg raise on the left at 30 degrees.  

A February 2005 VA treatment note states that the appellant 
was seen for a neurology follow-up.  The appellant walked 
without a cane, but was limping due to pain in his back which 
was radiating to the left leg.  VA treatment records 
following this entry note that the appellant had stiffness in 
his legs, imbalance and a disturbed gait was eventually 
issued a walker.  These symptoms were all attributed to the 
CIDP, for which the appellant receives a 100 percent rating. 

The appellant had extensive evaluation at the Ohio State 
University hospital in June and July 2005.  A June 2005 note 
indicates that the appellant had begun noticing stiffness in 
his gait and a sense of imbalance.  A July 2005 neurology 
evaluation for Stiff-Man syndrome at the Ohio State 
University hospital included manual testing.  The appellant 
had diminished strength in all tested muscle groups, 
including the upper extremities, except for the right plantar 
flexors.  There is no indication of a neurological 
complication related to the appellant's service-connected 
back disability.  

The December 2005 VA examination report indicates that the 
appellant's range of motion was heavily restricted and that 
the appellant had significant impact on his employability.  
The examiner did not differentiate the lumbar spine and CIDP 
symptoms.  The Board considers the December 2005 VA 
examination report too vague in attributing the symptoms to 
one disability over another.  

The Board finds that the appellant's degenerative joint 
disease of the lumbar spine results in radiating pain, but 
not in objective neurological complications.  The radiating 
pain was present for several years prior to his separation 
from service.  The appellant continued to walk normally.  The 
December 2003 EMG report indicates that the radiculopathy was 
mild at that time.  The appellant's CIDP was revealed as an 
already "moderately severe" disability in both lower 
extremities.  The Board notes that the lost reflex and 
sensation identified in January 2003 was bilateral, when the 
radiculopathy was on the left side, as was the osteophyte 
protrusion.  The Board finds those symptoms are not 
attributable to the degenerative joint disease.  Rather, the 
objective neurological complications were attributable to the 
CIDP.  The remaining complaint, radiating pain, is 
incorporated into the General Ratings Formula discussed 
above.  The medical evidence indicates that the radiculopathy 
is mild, and attributes no additional neurological symptoms 
to the radiculopathy.  The Board concludes that a separate 
rating for objective neurological complications is not 
warranted.  

The Board has also considered the regulations in effect prior 
to September 26, 2003.  Prior to September 26, 2003, under 38 
C.F.R. § 4.71a, DC 5292, a 20 percent rating is warranted 
where the limitation of motion in the lumbar spine is 
"moderate," and a 40 percent evaluation is assigned for 
"severe" limitation of motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2009).

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Based on the above discussion under the General Ratings 
Formula for Diseases and Injuries of the Spine, the Board 
finds that the appellant's lumbar spine disability was not 
"moderate" prior to December 15, 2003, and no more than 
"moderate" on and after December 15, 2003.  The appellant's 
range of motion from prior to separation for service was 
outstanding and his limitation to 60 degrees of forward 
flexion was not shown until the December 15, 2003, VA 
examination.  Thereafter, the appellant's range of motion was 
obscured by his progressing CIDP.  Under both the prior DC 
5292 and the current General Ratings Formula, DC 5243, the 
Board concludes that the criteria for an initial rating in 
excess of 10 percent have not been met prior to December 15, 
2003, and the criteria for an initial rating of 20 percent, 
but no higher, were met as of December 15, 2003.  See 38 
C.F.R. § 4.71a (2002, 2009).

The appellant's MRIs have shown a disc bulge at L4-L5.  
Degenerative disc disease, also called intervertebral disc 
syndrome, may also be rated based on alternative criteria.  
Under the Diagnostic Code 5243, a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The appellant's VA and private treatment records do not show 
bedrest prescribed for his lumbar spine disability.  The 
appellant was found unemployable in early 2005 specifically 
due to his CIDP.  The Board finds that there is no evidence 
that his back disability caused a physician to prescribe 
bedrest.  A higher rating based on incapacitating episodes is 
not warranted.  

The Board has considered the remaining DCs for back 
disabilities.  The appellant does not, however, suffer from a 
vertebral fracture injury, cervical or thoracic disabilities 
or chronic muscle strain.  The Board concludes that the 
remaining DCs are inapplicable in this case.  See 38 C.F.R. § 
4.71a (2003, 2009).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2003, 
2009).  The appellant's limitation of motion prior to 
December 15, 2003, is not compensable under the regulations 
governing limitation of motion.  The appellant already 
receives a 10 percent rating for that period.  A second 
rating under DC 5003 would result in pyramiding.  DC 5003 is 
thus not for application prior to that date.  The Board has 
awarded a 20 percent rating based on limitation of motion on 
and after December 15, 2003.  DC 5003 is thus not for 
application on and after that date.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
December 2003 VA examination report did not address the 
DeLuca criteria.  The December 2005 VA examination report 
indicates that the appellant did not have additional loss of 
range of motion with repetitive testing.  Additional 
functional loss due to pain and weakness was not recorded in 
the appellant's VA treatment records.  The Board concludes 
that an increase based on the DeLuca criteria is not 
warranted.  

In sum, the Board concludes that an initial rating in excess 
of 10 percent is not warranted based on the schedular 
criteria prior to December 15, 2003, and an initial rating in 
excess of 20 percent is not warranted based on the schedular 
criteria on and after December 15, 2003.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's lumbar spine 
degenerative joint disease disability is not inadequate.  He 
complained of pain, spasm, limitation of motion, radiating 
pain and flare-ups.  These complaints match the schedular 
criteria reasonably.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board concludes that the 
criteria for an initial rating in excess of 10 percent prior 
to December 15, 2003, and in excess of 20 percent have at no 
time been met.  Thus, the Board has applied the rule of 
Fenderson in this case.  The Board concludes that further 
staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim 
prior to December 15, 2003, and against the claim in excess 
of 20 percent on and after that date.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied prior to December 15, 2003, and in excess of 20 
percent on and after that date.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial rating of 10 percent for 
degenerative joint disease of the lumbar spine prior to 
December 15, 2003, is denied.

Entitlement to an initial rating of 20 percent, but no 
higher, for degenerative joint disease of the lumbar spine is 
granted as of December 15, 2003.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


